IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                 FILED
                                                                October 3, 2007
                               No. 07-50004
                            Conference Calendar            Charles R. Fulbruge III
                                                                   Clerk

UNITED STATES OF AMERICA

                                          Plaintiff-Appellee

v.

ROBERT RAY BARNES, JR

                                          Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                          USDC No. 1:04-CR-47-ALL


Before JOLLY, DAVIS, and WIENER, Circuit Judges.
PER CURIAM:*
      Appealing the Judgment in a Criminal Case, Robert Ray Barnes, Jr.,
presents arguments that he concedes are foreclosed by United States v. Rawls,
85 F.3d 240, 242-44 (5th Cir. 1996), which rejected a Commerce Clause challenge
to the felon-in-possession statute, 18 U.S.C. § 922(g). See United States v.
Daugherty, 264 F.3d 513, 518 (5th Cir. 2001). The Government’s motion for




      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 06-20910

summary affirmance is GRANTED, and the judgment of the district court is
AFFIRMED.




                                   2